        Case 2:20-cv-01747-EJY Document 6 Filed 11/20/20 Page 1 of 2




 1                                 UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3                                                    ***
 4   F.G. PINKSTON,                                             Case No. 2:20-cv-01747-EJY
 5                  Plaintiff,
 6          v.                                                            ORDER

 7   ANDREW SAUL, Commissioner of Social
     Security,
 8
                    Defendant.
 9

10          Before the Court is Plaintiff F.G. Pinkston’s Motion for Order to Show Cause. ECF No. 5.
11   Plaintiff, who is proceeding pro se, challenges the Social Security Administration’s (the
12   “Administration”) denial of disability benefits on behalf of his minor grandchild, who is only
13   identified throughout the filings as “B.A.P.”
14          On October 8, 2020, the Court granted Plaintiff’s Application for Leave to Proceed in forma
15   pauperis, dismissed his Complaint without prejudice, and remanded this action to the Commissioner
16   pursuant to sentence four of 42 U.S.C. § 405(g) for a “good cause” hearing concerning B.A.P.’s
17   representative’s failure to appear at the administrative hearing scheduled on or about November 4,
18   2019. ECF No. 3 at 6-7. Defendant was not served with this Order and opposing counsel has not
19   appeared.
20           Plaintiff requests an order to show cause be issued to Defendant for failing to comply with
21   the Court’s October 8, 2020 Order. ECF No. 5 at 1. Plaintiff represents that he spoke with the
22   Administration’s Las Vegas Hearing Office and Appeals Council, the latter of which informed
23   Plaintiff that “no action could happen because the [Administration’s] San Francisco General
24   [C]ounsel’s office had not acted.” Id. at 2. However, Defendant’s nonresponse was due to the
25   Court’s error, which it corrects at this time.
26          Accordingly,
27          IT IS HEREBY ORDERED that the Clerk of the Court shall serve the Commissioner of the
28   Social Security Administration a copy of the Court’s October 8, 2020 Order (ECF No. 3) by certified
                                                       1
        Case 2:20-cv-01747-EJY Document 6 Filed 11/20/20 Page 2 of 2




 1   mail to: (1) Office of the Regional Chief Counsel, Region IX, Social Security Administration, 160

 2   Spear Street, Suite 800, San Francisco, CA 94105, and (2) the Attorney General of the United States,

 3   Department of Justice, 950 Pennsylvania Ave. NW, Washington DC 20530. Due to the Court’s

 4   delay, it requests the Social Security Administration make its best efforts to schedule the good cause

 5   hearing discussed herein within sixty (60) court days from the date of service.

 6          IT IS FURTHER ORDERED that Plaintiff’s Motion for Order to Show Cause (ECF No. 5)

 7   is DENIED as moot.

 8          DATED THIS 20th day of November, 2020.

 9

10

11                                                 ELAYNA J. YOUCHAH
                                                   UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                      2
